Citation Nr: 1640118	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  11-29 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for bilateral foot disability.

3.  Entitlement to service connection for a thoracolumbar spine disability.

4.  Entitlement to service connection for residuals of left hand injury.  

5.  Entitlement to service connection for a headache disability.

6.  Entitlement to service connection for bilateral hearing loss disability.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for bilateral ankle disability.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION


The Veteran served on active duty from July 1972 to March 1979 with additional service in the Army Reserve. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The claims for service connection for tinnitus, bilateral hearing loss disability, and bilateral ankle disability are addressed in the REMAND section that follows the below ORDER.

New evidence, specifically VA treatment records, was associated with the record after the statement of the case was issued.  This evidence is not pertinent to the issues decided herein, however.  As such, there is no prejudice to the Veteran in deciding the issues at this time.  38 C.F.R. §§ 19.37, 20.1304 (2016).


FINDINGS OF FACT

1.  A knee disability was not present until years after discharge from service and is not etiologically related to service.  

2.  A foot disability was not present until years after discharge from service and is not etiologically related to service.  

3.  A thoracolumbar spine disability was not present until years after discharge from service and is not etiologically related to service.  

4.  No residual of an in-service left hand injury has been present during the period of the claim.  

5.  A headache disability was not present until years after discharge from service and is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral knee disability have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2016).  

2.  The criteria for service connection for bilateral foot disability have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2016).  

3.  The criteria for service connection for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2016).  

4.  The criteria for service connection for residuals of left hand injury have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2016).  

5.  The criteria for service connection for a headache disability have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein; the Board is also unaware of any such evidence.  The Veteran was afforded appropriate VA examinations, and probative evidence as to whether a knee, thoracolumbar spine, foot, or headache disability is related to service or whether the Veteran has a residual of in-service left hand injury have been obtained.  

Accordingly, the Board will address the merits of the appellant's appeal.

II.  Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active duty for training or active military, naval, or air service.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  
 
Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis or organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis and organic disease of the nervous system, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background

The report of the June 1972 examination for entrance onto active duty reveals the Veteran's history of mild headaches.  Clinical evaluation revealed no pertinent abnormality. 

An October 1973 treatment record reveals a two to three day history of left foot pain.  Examination revealed slight pain relief with plantar flexion and increase with dorsiflexion.  The diagnosis was tendonitis. 

A September 1974 treatment record reveals that the Veteran cut his left hand between the thumb and lateral fingers.  The cut was dressed.  An October 1974 private treatment record reveals the Veteran's history of injuring his left leg after falling into a foxhole.  He reported a history of breaking his left tibia approximately one year earlier.  Examination revealed full range of motion and some swelling but no patellar crepitus.  The diagnosis was possible pulled muscle.  

January 1975 treatment records reveal the Veteran's history of pulled muscle behind the right lower knee.  He reported the injury occurred while playing basketball.  Examination revealed no swelling or dislocation.  There was some tenderness.  The impression was strain.  A subsequent January 1975 record reveals the Veteran's history of right knee pain after a recent march.  Examination "seem[ed]" within normal limits.  A February 1975 treatment record reveals a one-day history of right knee pain.  The diagnosis was strain.  An April 1975 treatment record reveals the Veteran's history of injury of the right knee and occipital region from a rifle butt.  The record indicates that there was no history of loss of consciousness.  The diagnoses were head injury and right knee injury.  X-ray images of the skull were essentially normal.  X-ray images of the knee showed no sign of fracture or extra fluid.  A subsequent April 1975 treatment record reveals a history of right knee pain.  Examination was within normal limits.  The record indicates that the Veteran reported swelling the previous night, but there was no swelling at the time of evaluation.  

A January 1976 treatment record reveals the Veteran's history of left knee injury.  Examination revealed swelling and tenderness.  The assessment was contusion of the left patella.  A June 1976 treatment record reveals the Veteran's history of left knee pain for two years.  He reported a history of repeated trauma of the left knee.  The diagnosis was chondromalacia.  An August 1976 treatment record reveals the Veteran's history of right leg pain and pulling sensation.  The Veteran reported a history of leg injury.  Examination revealed slight swelling and point tenderness of the hamstring.  The diagnosis was muscle strain.  A September 1976 treatment record reveals the Veteran's history of persistent right thigh pain for two weeks.  Examination was normal, but there was pain on deep palpation.  The impression was normal exam.  

An October 1977 treatment record reveals a two-day history of right ankle pain after twisting it.  There was no evidence of edema, and range of motion was full.  There was tenderness.  The assessment was mild ankle twist. 

A March 1978 treatment record reveals the Veteran's two-day history of headache, anorexia, malaise, nausea, fever, and productive cough.  The assessment was flu-like syndrome and bronchitis.  An August 1978 treatment record reveals the Veteran's history of upper back pain.  The Veteran reported that he fell while performing physical training exercise two weeks earlier.  The diagnosis was muscle strain.  A September 1978 treatment record reveals the Veteran's history of painful feet.  The diagnosis was erythmosis.  An October 1978 treatment record reveals the Veteran's history of stiff right leg muscle since slipping in the mud.  He reported pain with walking.  The diagnosis was possible mild muscle strain.   

The October 1978 separation examination revealed normal clinical findings for the neurologic system, upper and lower extremities, feet, and spine.  

A March 1979 statement of medical condition indicates that the Veteran denied a change in his medical condition. 

A June 1980 Reserve examination record reveals normal clinical findings and negative histories as to frequent or severe headache; swollen or painful joints; head injury; arthritis, rheumatism, or bursitis; recurrent back pain; "trick" or locked knee; foot trouble; or periods of unconsciousness.  

A June 1985 health questionnaire reports the Veteran's history of headaches because of "bad eyes."  

An August 1986 Reserve examination record reveals normal clinical findings.  

A March 1992 Reserve examination record reveals normal clinical findings and negative histories as to frequent or severe headache; swollen or painful joints; head injury; arthritis, rheumatism, or bursitis; recurrent back pain; "trick" or locked knee; foot trouble; or periods of unconsciousness.  

A February 1996 Reserve examination record reveals normal clinical findings for the neurologic system, feet, lower extremities, upper extremities, and spine and negative histories as to frequent or severe headache; swollen or painful joints; head injury; arthritis, rheumatism, or bursitis; recurrent back pain; "trick" or locked knee' foot trouble; or periods of unconsciousness.  

An August 1999 Reserve examination record reveals normal clinical findings for the feet, upper and lower extremities, and spine.  The Report of Medical History reveals negative histories as to frequent or severe headache; swollen or painful joints; head injury; arthritis, rheumatism, or bursitis; recurrent back pain; "trick" or locked knee; foot trouble; or periods of unconsciousness.  

A December 2009 VA treatment record reveals the Veteran's history of low back and knee pain.  

A February 2010 VA foot examination record reveals the Veteran's history of intermittent foot numbness and occasional bilateral foot pain.  He reported symptoms of numbness for the previous two to three years.  He also reported swelling, heat, stiffness, fatigability, weakness, and lack of endurance.  The diagnosis was degenerative joint disease of the feet.  In an April 2010 addendum, the examiner opined the bilateral foot disability was not incurred in or related to service.  The examiner explained that the degenerative joint disease was a wear and tear condition, consistent with age.  

A February 2010 VA "joints" examination record reveals the Veteran's history of injuring his knees during service.  He also reported falling/stepping in a hole during service.  He reported currently having knee pain two times per week.  The diagnosis was suprapatellar spurs at the insertion of the quadriceps tendons.  In an April 2010 addendum, the examiner opined the bilateral knee disability was not incurred in or caused by service.  The examiner explained that although the Veteran was treated on isolated occasions during active service, he continued in the National Guard and no further complaints were found in the records and there was no evidence of follow-up treatment after separation from active duty.  

A February 2010 VA scar examination record reveals the Veteran's history of injuring his left hand when sparks from a flare fell on it.  He reported that the scar extended from the mid-wrist to the region proximal to the metacarpophalangeal joints of the index and middle fingers of the left upper extremity.  The examiner found no significant scarring of the dorsum of the hand.  In an April 2010 addendum, the examiner opined the reported hand disability was not incurred in or related to service.  The examiner explained that there was no significant scarring noted and that the Veteran outlined the scar in an area that was not consistent with the laceration noted in the service treatment records.  

A February 2010 VA spine examination record reveals the Veteran's history of a gradual onset of back pain that he attributed to the rigors of service.  He reported that the back pain was intermittent.  The diagnosis was degenerative disc disease of the thoracolumbar spine.  In an April 2010 addendum, the examiner opined the spine disability was not incurred in or related to service.  The examiner explained that the degenerative disc disease was consistent with aging and "wear and tear."  The examiner added that there were only one incident of muscle spasm in 1978 and no specific injury of the back.    

A February 2010 VA neurological examination record reveals the Veteran's history of headaches for "years."  The Veteran was not sure of the date of onset.  He reported that while on active duty, a limb fell out of a tree and hit him on the head.  He reported that the "spikes" stuck in to his skull and that he could feel the affected places for years.  He reported that he believed he lost consciousness and was taken to a local hospital.  The diagnosis was cephalgia, not migraine type.  In an April 2010 addendum, the examiner opined the cephalgia was not incurred in or related to service.  The examiner explained that there was no documented treatment for headaches during active duty and that he reported headaches prior to enlistment.    

IV.  Analysis

A.  Bilateral Knee Disability

Following the review of the evidence, the Board must conclude that service connection is not warranted for a right or left knee disability, diagnosed as suprapatellar spurs.  Initially, the Board finds that a preponderance of the evidence shows that a current knee disability was not present until many years after service.  Although the active duty treatment records reveal treatment for knee injuries, right knee strain, and left knee contusion and chondromalacia, the October 1978 separation examination record reveals normal clinical findings, and the Reserve medical records, including examination and medical history reports dated in June 1980, March 1992, February 1996, and August 1999, reveal normal clinical findings for the lower extremities and negative history as to "trick" or locked knee, arthritis, or painful or swollen joints.  The first evidence of a chronic disability dates many years after discharge from active service, and a VA examiner has provided a probative opinion that the bilateral knee disability was not incurred during service.  

To the extent the Veteran currently reports recurrent knee pain during and since active service, although the Veteran is competent to report his symptomatic history, he is not competent to attribute these symptoms to a currently diagnosed knee disability rather than a different disorder or to acute episodes manifested by pain.  Based on the absence of probative evidence of a current knee disability until many years after active service and the VA examiner's probative determination that neither knee disability was present during service, the Board finds the preponderance of the evidence establishes that a chronic knee disorder was not present until after the Veteran's discharge from service.

The Board further finds the probative evidence does not suggest that a currently diagnosed knee disability is related to service.  A VA examiner determined that it is less likely than not that a knee disability is related to service and provided a rationale for the opinion.  There is no medical opinion of record linking a knee disability to service.  Although the appellant might believe that his knee disability is related to service, notably the in-service injuries, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current bilateral knee disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinion against the claim is more probative than the Veteran's lay opinion.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

B.  Bilateral Foot Disability

Following the review of the evidence, the Board must conclude that service connection is not warranted for a right or left foot disability, diagnosed as degenerative joint disease.  Initially, the Board finds that a preponderance of the evidence shows that the current bilateral foot disability was not present until many years after service.  

Although the active duty treatment records reveal treatment for left foot tendonitis in October 1973 and pain in September 1978, the October 1978 separation examination record reveals normal clinical findings, and the Reserve medical records, including examination and medical history reports dated in June 1980, March 1992, February 1996, and August 1999, reveal normal clinical findings for the feet and negative history as to foot trouble, arthritis, or painful or swollen joints.  The first evidence of a chronic disability dates many years after discharge from active service, the Veteran does not report symptoms during and since service, and a VA examiner has provided a probative opinion that the bilateral foot disability was not incurred during service.  

The Board further finds the probative evidence does not suggest that the currently diagnosed foot disability is related to service.  A VA examiner determined that it is less likely than not that the bilateral foot disability is related to service and provided a rationale for the opinion.  There is no medical opinion of record linking a foot disability to service.  Although the appellant might believe that his bilateral foot disability is related to service, notably the in-service injuries, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current bilateral foot disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinion against the claim is more probative than the Veteran's lay opinion.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

C.  Thoracolumbar Spine

Following the review of the evidence, the Board must conclude that service connection is not warranted for a thoracolumbar spine disability.  Initially, the Board finds that a preponderance of the evidence shows that the current spine disability was not present until many years after service.  Although the active duty treatment records reveal treatment for back strain in August 1978, the October 1978 separation examination record reveals normal clinical findings, and the Reserve medical records, including examination and medical history reports dated in June 1980, March 1992, February 1996, and August 1999, reveal normal clinical findings for the spine and negative history as to arthritis or recurrent back pain.  The first evidence of a chronic disability dates many years after discharge from active service, and a VA examiner has provided a probative opinion that the thoracolumbar spine disability was not incurred during service.  

To the extent the Veteran currently reports recurrent back pain during and since active service, although the Veteran is competent to report his symptomatic history, he is not competent to attribute these symptoms to a currently diagnosed disability rather than a different disorder or to acute episodes manifested by pain.  Based on the absence of probative evidence of a current back disability until many years after active service and the VA examiner's probative determination that the spine disability was not incurred during service, the Board finds the preponderance of the evidence establishes that the thoracolumbar spine disability was not present until years after the Veteran's discharge from service.

The Board further finds the probative evidence does not suggest that a currently diagnosed spine disability is related to service.  A VA examiner determined that it is less likely than not that the thoracolumbar spine disability is related to service and provided a rationale for the opinion.  There is no medical opinion of record linking the spine disability to service.  Although the appellant might believe that his spine disability is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinion against the claim is more probative than the Veteran's lay opinion.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

D.  Residuals of Left Hand Injury

Service connection is not warranted for residuals of left hand injury.  The Board has carefully reviewed the evidence of record but finds no probative evidence of a diagnosed disability possibly attributable to an in-service left hand injury at any point.  The medical record does not reveal any medical finding or diagnosis of a left hand disability, the Veteran has not reported pain or other subjective symptom involving the left hand, and the 2010 VA examiner determined there was no scar associated with either the reported flare injury or the in-service laceration.  Although the Veteran has reported the presence of a scar, the Board finds the objective determination by the VA examiner that there is no scar is more probative than the Veteran's self-serving statements.   

In sum, the preponderance of the evidence establishes that no residual of left hand injury has been present during the period of the claim.  Accordingly, service connection is not warranted.  Although the Board has considered the doctrine of reasonable doubt, it is not applicable to this claim because the preponderance of the evidence is against the claim.

E.  Headache Disability 

Following the review of the evidence, the Board must conclude that service connection is not warranted for a headache disability.  Initially, the Board finds that a preponderance of the evidence shows that the current headache disability was not present until many years after active service.  Although the active duty treatment records reveal treatment for head injury in April 1975 and headaches in March 1978, the records associated with the April 1975 head injury do not suggest the existence of headaches, and the March 1978 headaches were attributed to bronchitis or flu-like syndrome, and there is no evidence of a chronic headache disorder during active service.  In this regard, the Board notes that treatment records do not suggest the presence of persistent or even recurrent headaches during active service, and the Veteran denied recurrent headaches in June 1980. 

The evidence also does not show that a headache disorder began or was aggravated during a period of duty for training.  Although the Veteran reported headaches in June 1985, he attributed the headaches to his vision, and he denied recurrent or severe headaches in March 1992, February 1996, and August 1999.  The first evidence of a chronic disability dates years after discharge from service, and the Veteran has not reported chronic headaches during and since service, either active service or a period of duty for training.  In this regard, the Board notes that the Veteran was unable to provide an estimated date of onset for the headache disability at the time of the 2010 VA examination, and the Board finds the history of headaches for "years" is too speculative to suggest chronic headaches during a period of active service.  Furthermore, a VA examiner has provided a probative opinion that the headache disability was not incurred during service.  

The Board further finds the probative evidence does not suggest that a headache disability is related to service.  A VA examiner determined that it is less likely than not that the headache disability is related to service.  There is no medical opinion of record linking the headache disability to service.  Although the appellant might believe that his headache disability is related to service, notably in-service head injury, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinion against the claim is more probative than the Veteran's lay opinion.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  


ORDER

Service connection for bilateral knee disability is denied.

Service connection for bilateral foot disability is denied.

Service connection for a thoracolumbar spine disability is denied.  

Service connection for residuals of left hand injury is denied.

Service connection for a headache disability is denied.  



REMAND

Regarding the claim for service connection for bilateral hearing loss, the Board finds another opinion addressing the etiology of the disability is needed.  Specifically, the Board finds the record would be aided by additional opinion addressing the evidence of possible cochlear impairment, as shown in the December 2012 VA treatment record, and the papers published by Sharon Kujawa at the Department of Audiology, Massachusetts Eye and Ear Infirmary, which suggest that noise exposure which damages hair cells, but not a significant enough number to result in immediate hearing loss, may nonetheless contribute to hearing loss many years later when the number of cells damaged by the noise exposure is combined with the number damaged due to the natural aging process such that the total number surpasses the threshold necessary to cause hearing loss.  Additionally, the record references a January 2010 hearing evaluation that is not of record.  If available, the record of this evaluation should be associated with the electronic record.  

The tinnitus claim is intertwined with the hearing loss issue remanded herein.  Thus, the Board will defer its decision on the tinnitus claim until the hearing loss claim is resolved.

Regarding the bilateral ankle disability, the Board finds another opinion is needed.  Although an opinion was obtained, the examiner did not address whether the retrocalcaneal spurs were incurred in or related to service.  Additionally, the Board finds the record would be aided if additional rationale were obtained to clarify whether the bony fragments at the tip of the right lateral malleolus are related to the October 1977 right ankle twist.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the claims, including the record of the January 25, 2010, evaluation by B. S. & H., which is referenced in April and May 2010 VA audiology records.

2.  Then, afford the Veteran a VA examination by an otolaryngologist to determine the nature and etiology of his bilateral hearing loss.  All pertinent evidence of record must be made available to and reviewed by the otolaryngologist.  Any indicated tests and studies should be performed. 

Following the examination and a review of the relevant records, the otolaryngologist should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the hearing loss originated during or is otherwise etiologically related to the Veteran's active military service.

In providing his or her opinion, the otolaryngologist must consider and discuss the evidence of hearing loss during active service, the normal audiometric examinations during Reserve service, the finding of cochlear dysfunction in December 2012, and the papers published by Sharon Kujawa at the Department of Audiology, Massachusetts Eye and Ear Infirmary, which suggest the possibility of late-onset hearing loss many years after noise exposure.

3.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's bilateral ankle disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should identify all ankle disorders that have been present during the period of the claim, including those diagnosed at the 2010 VA examination (i.e. retrocalcaneal spurs and bony fragments at the tip of the right lateral malleolus).  

With respect to each disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was originated during active service or is etiologically related to active service, notably in-service ankle injuries.   

The rationale for the opinion(s) must be provided, with consideration of the 2010 VA examiner's opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  Undertake any other indicated development.

5.  Then, readjudicate the issues remaining on appeal, with consideration of the evidence associated with the record after the statement of the case.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


